Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 16 November 2020 wherein: claims 1, 7, 12, 16, and 25 amended; claims 1-27 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	The claims as filed 16 November 2020 are amended as follows:
	Claim 4, line 1: -- … said [[pulse]] modulator … --
	Claim 6, line 1: -- … the [[diffractive element]] diffraction grating … --
	Claim 9, line 2: -- … [[diffractive element]] diffraction grating … --
	Claim 11, line 4: -- [[diffractive element]] diffraction grating. --

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-15), filed 16 November 2020, with respect to claims 1-27 have been fully considered and are persuasive.  The rejection of 21 August 2020 has been withdrawn.

Allowable Subject Matter
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest a modulator configured for said multi-color light source into a dynamic time pattern; and a diffraction grating configured for diffracting said dynamic time pattern of wavelength agile light onto a sample; wherein different wavelengths of light are preferentially diffracted at different angles.
Brown (US 7,535,631) discloses a laser scanning apparatus (abstract, col. 25, lines 5-7, discussing a laser scanning device), comprising:
(a) a plurality of laser light sources (col. 17, lines 17-24, discussing laser sources such as optically pumped photonic-crystal lasers; col. 9, lines 30-38, Fig. 1A, discussing a plurality of input beams 96, 97, 98, ... 99, each having a different wavelength, are collimated into parallel beams and impinge on a first diffraction grating 111, and each diffracts at a different angle towards a single spot on a second diffraction grating 112, 
(b) a plurality of modulators configured for modulating said plurality of  light sources into a dynamic time pattern (col. 44, lines 18-30, discussing a first amplitude modulator that pulses the first laser beam to a pulse length of about ten nanoseconds or less and sufficiently short to substantially prevent SBS buildup in the amplifying of the first laser beam, and a second amplitude modulator that pulses the second laser beam to a pulse length of about ten nanoseconds or less [time pattern], and sufficiently short to substantially prevent SBS buildup in the amplifying of the second laser beam); and
(c) a diffraction grating configured for diffracting said dynamic time pattern of wavelength agile light (col. 9, lines 30-38, Fig. 1 A, discussing a plurality of input beams 96, 97, 98, ... 99, each having a different wavelength, are collimated into parallel beams and impinge on a first diffraction grating 111, and each diffracts at a different angle towards a single spot on a second diffraction grating 112, and there each diffracts at a different complementary angle into a single output beam 90);
(d) wherein different wavelengths of light are preferentially diffracted at different angles (col. 9, lines 30-67, discussing because the grating 111 diffracts light at angles that are wavelength dependent, the portion of the exemplary laser beam 96 around 1059.65 nm would diffract at a smaller angle for the normal vector of grating 111 while the wavelength of the laser 96 around 1060.35nm would diffract at a larger angle from the normal vector of grating 111. This is referred to herein as "chromatic angular dispersion" or simply "chromatic dispersion").
Creeden (US 8,665,918) discusses laser pumping sources (abstract) and teaches a wavelength agile laser multi-color light source (col. 3, lines 8-39, col. 4, lines 1-47, discussing a laser having a plurality of different seeders which convert wavelengths to desired color light to provide a switching of selected colors resulting in broad spectral agility without mechanical movement).
Jalali (US 2010/0141829) discloses a laser scanning apparatus, comprising: a wavelength agile laser multi-color light source 174; a diffraction grating 190 configured for diffracting wavelength agile light onto a sample; wherein different wavelengths of light are diffracted at different angles (inherent to a diffraction grating; par. [0067], [0075]-[0079], [0085]-[0088], [0097]-[0098], fig. 2, 5, 7).
While wavelength agile laser multi-color light sources, modulators, and diffractions gratings were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed arrangement of these elements.
Applicant’s specification describes an advantage of the invention of providing a high-speed, non-linear imaging system (Applicant’s specification, par. [0014]).

Regarding claim 13, the claim is allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-12 and 14-27, the claims are allowed due to their dependence on claims 1 and 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884